DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NOSBENS CHERY,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3302

                              [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 10-8144CF10A.

  Eric Reichenberger of Reichenberger Law, P.A., West Palm Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.